                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

INTEGRATED CONSTRUCTION, LLC,

              Plaintiff,

vs.                                                     Case No. 3:19-cv-766-J-34JBT

TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA,

              Defendant.

_________________________________________/

                                         ORDER


       THIS CAUSE is before the Court on Defendant’s Amended Notice of Removal

(Doc. 9; Amended Notice), filed July 15, 2019. In a previous Order (Doc. 5; Order), the

Court reviewed Defendant’s Notice of Removal (Doc. 1; Notice), and concluded that it

was unable to determine whether it had diversity jurisdiction over the action, as asserted

by Defendants. See Order. In particular, the Court noted that Defendant improperly

alleged the citizenship of Plaintiff, Integrated Construction, LLC. Accordingly, the Court

ordered Defendant to provide the Court with sufficient information to establish diversity of

citizenship between the parties. Id. at 4.

       In its Amended Notice, Defendant states that Integrated Construction’s members

included Pentax, LLC, and 4M Constructors, Inc. Amended Notice at 3. Defendant

properly identified the citizenship of 4M Constructors. Id. In detailing the citizenship of

Pentax, LLC, Defendant stated that that its sole member was “Todd B. Zona, a resident

of Fernandina Beach, establishing Pentax as a Florida citizen.” Id. at 3-4 (emphasis

                                             1
added). The information Defendant provided regarding Zona is insufficient for the Court

to establish that there is complete diversity among the parties.

       To establish diversity over a natural person, a complaint or notice of removal must

include allegations of the person’s citizenship, not where he or she resides. See Taylor

v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994). A natural person’s citizenship is

determined by his or her “domicile,” or “the place of his true, fixed, and permanent home

and principal establishment . . . to which he has the intention of returning whenever he is

absent therefrom.” McCormick v. Aderholt, 293 F.3d 1254, 1257-58 (11th Cir. 2002)

(quotation and citation omitted).

       Because the Amended Notice discloses Zona’s residence, rather than his domicile,

the Court finds that Defendant has not alleged the facts necessary to establish the Court’s

jurisdiction over this case. “Citizenship, not residence, is the key fact that must be alleged

in the complaint to establish diversity for a natural person.” Taylor, 30 F.3d at 1367

(emphasis supplied); see also Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30,

48 (1989) (“‘[d]omicile’ is not necessarily synonymous with ‘residence’”).



       Accordingly, it is ORDERED:

       1.     The Defendant’s Amended Notice of Removal (Doc. 9) is STRICKEN.




                                              2
       2.    Defendant shall file a second amended notice of removal curing the

             jurisdictional deficiencies on or before August 1, 2019. Failure to do so

             may result in a dismissal of this action.




       DONE AND ORDERED at Jacksonville, Florida this 17th day of July, 2019.




lc26

Copies to:
Counsel of Record
Pro Se Parties




                                            3
